The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 20 to 22, 25, 27 to 29, 34 and 35 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative under 35 U.S.C. 103 as obvious over Cheng et al.
	The basis for this rejection relies on the fact that claim 20 is in a product by process format, in which the product is a copolymer prepared by polymerization of a sil-sesquioxane compound as found in claim 20 with a monomer. Note that the type of reaction is not specified and that the monomer is not specified.
	As a reminder to applicants, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  Please note MPEP 2113, which addresses the appropriateness of a rejection under 35 USC 102/103 for product by process claims.
	With this in mind, see the compounds on page 6 and the top of page 7 of Cheng et al. While it is unclear how these copolymers are prepared, they contain a silsesquiox-ane having the formula found in claim 20 (note that R can be a fluorinated alkyl group in the FPOSS compound) that is reacted with a monomer.  For instance the compound on the top of page 6 includes a polystyrene unit which meets the requirement of the poly-merization of a monomer.  Thus it appears that, structurally, the POSS compounds in Cheng et al. meets the copolymer required by claim 20, albeit possibly prepared by a different method.
	Note that this forms an article.  See for instance the abstract.  
	For dependent claims note that the type of reaction that occurs to form the copolymer in claim 20 is not defined and as such the groups that attach the POSS compound to the polymer (for instance the polystyrene polymer on the top of page 6) can be prepared from an R2 group as claimed.  Note too that many of the R groups in these claims are not required.
	
	For claim 34, note that such a process requirement is not needed to be found in the teachings of Cheng et al. since it is the product per se that is claimed.
	For claim 35 note that the FPOSS fluorinated alkyl group on page 6 meets this requirement.

Applicants’ traversal has been considered but is not deemed persuasive.  In their response applicants explain how the specific compounds shown in the prior art are not embraced by the claimed compound having the formula shown in claim 20.  Such a difference is not related to this rejection at hand.  Again note that the claims are directed to a copolymer and the compounds shown in the prior art correspond to the claimed copolymer and not to the compound having the formula shown in claim 20.  
	For instance, consider the fact that the POSS reactant in claim 20 can have an alkenyl R2 group.    The compound shown in Cheng et al., as reproduced below

    PNG
    media_image1.png
    173
    518
    media_image1.png
    Greyscale

could be prepared by reacting the corresponding POSS having fluorinated side chains and one alkenyl R2 group with a hydroxyl terminated compound as follows

    PNG
    media_image2.png
    108
    322
    media_image2.png
    Greyscale

in which the left hand -O- atom is part of a -OH group using the general reaction mechanism 


    PNG
    media_image3.png
    125
    498
    media_image3.png
    Greyscale
.
	It is not clear if this is the reaction mechanism by which the compound in Cheng et al. is prepared but as noted in the office action the claims are in product by process format and any type of reaction can occur, with any type of monomer, to form the claim-ed copolymer.  As such it remains that the claimed copolymer embraces the copolymer shown in the prior art.  
	The Examiner notes that this is but one example of a polymerization process from a reactant meeting the formula in claim 20 that can result in the product of Cheng et al.

Note that claims 36 and 37 are not embraced by this rejection, as these require specific monomer reactants that are not embraced by the compounds in Cheng et al.  These claims are objected to as being based on a rejected base claim but containing allowable subject matter.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
12/2/22

/MARGARET G MOORE/Primary Examiner, Art Unit 1765